Case 2:20-cv-04834-JAK-MAA Document 1-4 Filed 05/29/20 Pagelof4 Page ID #:49

EXHIBIT “4”

 
Case 2:20-cv-04834-JAK-MAA Document 1-4 Filed 05/29/20 Page 2of4 Page ID #:50

a4

GB Webdayege Rernee View 1 *« Hae 7 wee

G  @ ocataiogloc.gousegi-cin/Pueoreconcgivt= T=, 11eSeach WArg=WicGucken %e20biliorsS2arch_Codé=NALLRICNT=22MID=gaCWuR2., ee By @ :
EE Aces @) Comp inecossisar., Be Gocg'e Tracslate Be dojectiz Mencu

 

* B® Nison 3256 Captus, @ fur Photo: & Cox. FA Mezsace Requests'6) RY S ucticacio-: »

Cake ratls i

Titibomieaker yht sto

 

Library busldings arc dased ta the pubhe usttl further notice, but the Us. Copyncht Office Uatalog i available, Nard.

   

    

rer ere en

  

te} tual vt

     

 

 

Public Catalog

Copyrigat Cate ing (1978 tn present)
Scarch Request: Lett Anchored Name = MeGuckea Elliot
Search Results: Displaying 11 of 88 enwies

 

 

   

2018 Eliot McGuchen Fine Art Landscape Nature Phuiogranky,

Type of Work: Visual Mater?
‘Registration Nunrher / Date: YAO? 195905 ( 7020-1-04
Application Tide: 2018 Eliot MeGueken Fine Art Landscape Nature Photegrapay
Title: 2018 Elion McGueken Fine And Landscape Narure Photegraphy. (Group zegisratioz of puslished. Photographs. 3 photograchs, 2018 01 3110 2018 121 4]
Description: 3 photographs : Electronic fie (eSzrvice)
Cups right Claimant: Elbot Mefiucken Address. 81 Levering Ave. Ape it, Los Angeles, CA. 99U24¢, Und Sietest
Date of Creation: 7018
Publication Date Range: 2018-01-31 to 2018-12-i4

Nation of First Publication: United Steres
Authorship on Application: Ellicr McGneken; Dom:cile: United Srztes. Authorehip: phozcgraphs

Rights and Permissions: Ellis MeGucken, Elnot McGucken JoBPIU 458. Rb Fue 401, 81 / Levenmy Ave, Apt 14, Los Amueles, OA, 90024, Lamted States, (210) 8U6-364/, G1Ui
HOG-364 4, goldennun:bematio¢izmail cora

 

 

 

Copyright Note: Regarding tie imformetian- Deposit containa cemplete list oF tities that searcapond to the individual nhatgtaphs inchucied in this groan
Regardiag group registration: 4 group of cublished photographs may be registercd on onc apelicstion with one filing foc only under imitsd circumstances.
ALL of the following are required: 1. All paotographs (a) were creed bv che same cuthor AND (b) cre owned by the same copyright claimam AND (¢) were
published in the same calendar yecr AND 2. The Stoup conzams 720 photographs or leis AND 3.A sequenrially numbered tist oF photographs containing the
tite. file name and month ef pnblicaron for each phetograrh included in the group amt be uploaded along with other required apol:eztzon materials The List
rust be suomitted in an epproved document format such as XLS or PDF, The file name for the numbered list ms: contain the title of the group and the
Case Nusuibe: aesiunend wy the aprhcuuum

Names: MeCincben [thot

; (om

I Save.limt and mail (ilelp lage) | ©

 

 

 

 
 

Case 2:20-cv-04834-JAK-MAA Document 1-4 Filed 05/29/20 Page3of4 Page ID #:51

 

8-8-2018-malibu storm mcegucken fine art

 
 

Case 2:20-cv-04834-JAK-MAA Document 1-4 Filed 05/29/20 Page4of4 Page ID #:52

 

  

Fe = a]
| OM Ret x | PB ory x By ap: x BAe» | Bee x | DB tet | Bam x | Bh am | wey x | Lm | + Ei eo
| |
<¢ - ¢ 4 etsy.com/listing/924 16141/3-panel-split-canvas-priat-colorful wm i 4 ST ® i |
| B! apps @& Complianceassistan... Be Gcogie Fasslate Be Majesty eps » |
|

| . | su Me Tu We TH =|
Etsy Search for items or shogs | ae eee r

| 10 14 82 42044 if

Jewelry &Aooesscries Clothing & Shocs Homo & Living (7) 14 19 7a 31 fe)

| 5 |

| e425 2 2! as

2 aia oe ee ee 5 \
Eis 3:01am Sunday 17 May 2020

—3PanerspitCanvastrnr,
Colorful Sunset Sea Beach |
Wall decor, Home, Office
Lobby Decor interior Sunset |
canvas print. beach canvas
all,

$85.00+

Size

   
 

 

Select a size A

 

Quantity

 

1 bd

& Buy it now }

Pe sensi May 1+, 2020

wKkkkhk

tis so beeutiful and the customer service was
great! People have to understand the de laye

because of the Covid 19 | will buy from here again !
L_. 6

 

ee] Hocray! This lem shivs fiee wo Ue US, |

\ Handmade |

Materials . |

   

 

 

 

 
